Citation Nr: 0809127	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-03 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1946.  He was a Member of the Reserve into the 1960's.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2007.  

The case was remanded by the Board in August 2007.  While in 
remand status, the matter relating to service connection for 
bilateral hearing loss, which was previously at issue before 
the Board, was granted by the RO.  


FINDING OF FACT

PTSD is currently manifested by sleep disturbances such as 
nightmares and insomnia, some hypervigilance, and occasional 
intrusive thoughts.  He does not show frequent panic attacks, 
significant memory impairment, or other symptoms of the next 
higher evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2004, July 2006, and September 
2007, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a response to the July 2006 letter from the Board, the 
veteran indicated that there was no further evidence to 
submit.  

It is noted that the current claim for increase is a 
"downstream issue" from the claim for service connection for 
PTSD.  In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim and raises a 
new issue (i.e., increased rating) following the issuance of 
the rating decision that awarded the underlying claim, VA is 
not required to issue a new VCAA letter. VAOPGCPREC 8-2003 
(Dec. 2003).  Rather the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved. Id.  This was completed, when 
VA issued a statement of the case in January 2005 wherein it 
provided the veteran with the evidence necessary to establish 
a higher evaluation for PTSD.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided necessary notification in March 
2006, July 2006, and September 2007.  

The veteran has appealed the initial award of 30 percent that 
was assigned for his service connected PTSD.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  Since 
this is an initial rating, the provisions of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Furthermore, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A 10 percent rating is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.  

The Board has reviewed the evidence of record regarding the 
evaluation of the veterans PTSD, which includes treatment 
records and statements from the local Vet Center, testimony 
of the veteran before the undersigned at a hearing in March 
2007, and VA compensation examinations dated in October 2005 
and November 2007.  After review of the record, the Board 
finds that there is no basis for the assignment of an 
evaluation in excess of the current 30 percent award.  

In a July 2005 report, the treating social worker at the Vet 
Center indicated that the veteran had symptoms of PTSD that 
included anxiety, depression, intense flashbacks and 
intrusive thoughts of his combat experiences during World War 
II.  He also had insomnia, nightmares hypervigilance and 
impaired impulse control.  He described a life of isolation, 
avoidance, paranoia, mistrust suspiciousness, poor memory and 
poor concentration.  He experienced panic attacks once or 
twice per week.  He had great difficulty with controlling his 
angry outbursts and manifested aggressive behavior to his 
family and those around him.  He avoided watching television 
programs or movies about the war.  He had difficulty 
maintaining effective social relationships and described 
himself as a "loner."  It was noted that he was a widower 
who had been married twice.  His speech was circumstantial 
and stereotyped.  It was at a slow pace, but coherent.  His 
affect was restricted and his mood was often anxious and 
depressed.  He reported both homicidal and suicidal ideation 
without intent or plan.  The pertinent diagnosis was PTSD.  
The disability was described as severe.  Vet Center treatment 
records, dated through August 2007, show that the veteran 
attends regular group therapy sessions and that his disorder 
is stable.  

An examination was conducted by VA in October 2005.  On 
mental status examination at that time, he presented with a 
broad affect.  There was no significant emotional distress 
today and no impairment of thought processes or 
communication.  He denied delusions or hallucinations.  He 
adamantly denied suicidal or homicidal thinking.  He stated 
that his personal hygiene had declined of late, but he 
maintained his other basic activities of daily living such as 
keeping up his property, shopping and cooking.  He was 
oriented, although he complained of a worsening of his short 
term memory as he aged.  He had no obsessive-compulsive 
behavior and speech was within normal limits.  He denied 
panic attacks.  He also denied significant problems with 
depressed mood or crying spells and stated that he was trying 
to maintain a positive outlook.  He also denied anxiety and 
irritability.  He stated that he had poor sleep with frequent 
awakening and middle insomnia.  He stayed in bed to try to 
get enough sleep.  Specific PTSD symptoms included 
nightmares, although he did not have problems with intrusive 
thoughts.  There were several things that triggered negative 
upsetting memories such as his group therapy sessions, seeing 
Asians, and visiting an air show in which Japanese Zero 
aircraft flew over.  This significantly distressed him.  He 
reported some avoidance behavior, but did not avoid crowds 
and stated that he did not avoid watching war related movies 
or documentaries.  He denied problems with survivor guilt.  
He denied problems with excessive anger or irritability.  He 
denied hyperstartle response and initially denied having to 
be on guard all the time, but then described keeping loaded 
guns throughout his home, which indicated some degree of 
excessive caution and vigilance.  The diagnosis was PTSD, 
mild.  

An examination was conducted by VA in November 2007.  At that 
time, the veteran's medical records were reviewed and it was 
noted that the veteran had not been taking psychiatric 
medication over the past two years.  On mental status 
examination, the veteran had a broad affect and his mood 
appeared to be euthymic or within normal limits.  There as no 
appearance of significant emotional distress or impairment of 
thought processing or communications.  There were no 
delusions or hallucinations.  Eye contact and behavior was 
normal.  He denied problems with suicidal or homicidal 
ideation and did adequately with personal hygiene and the 
basic activities of living.  He was oriented, but complained 
of some short-term memory loss.  Here was no obsessive-
compulsive behavior.  Speech was within normal limits.  There 
were no panic attacks.  He denied significant problems with 
anxiety or depression and there were no complaints of poor 
impulse control.  He reported some sleep difficulties and had 
problems with middle insomnia.  Specific PTSD symptoms 
included nightmares once per month, occasional intrusive 
memories of the war, and hypervigilance.  But the veteran was 
able to participate in a Veteran's Day honor ceremony and was 
able to attend a military reunion and watch war movies.  He 
did describe himself as being a loner, but stated that he 
knew a lot of people.  The assessment was PTSD.  His GAF 
score was listed as 62.  

For the veteran to be assigned a 50 percent evaluation for 
PTSD he would have to manifest such symptoms as a flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  While the initial Vet Center report in July 
2005 identifies some of these manifestations, primarily a 
restricted affect, circumstantial and stereotypical speech, 
and panic attacks; these symptoms were not demonstrated on 
examination several months later and the Vet Center records 
since that time show that his disability appears stable with 
therapy.  His primary symptoms consist of sleep disturbances 
such as nightmares and insomnia, some hypervigilance, and 
occasional intrusive thoughts.  He does not manifest 
depression or significant anxiety, and his short-term memory 
loss was attributed by the examiner to his age.  After review 
of the entire evidence of record, the Board finds that the 
veteran's PTSD does not meet the criteria for an evaluation 
in excess of 30 percent.  

It is noted that written argument from the veteran's agent 
argues that the veteran tended to minimize his symptoms when 
talking to the VA examiner on the most recent exam.  It is 
observed, when giving consideration to this argument, that 
the examinations on file, and for the most part the Vet 
Center records, all describe essentially similar findings.  
This is further true when looking back on earlier exams 
undertaken in development of the initial service connection 
claim.  As such, it is concluded that the record is 
essentially consistent throughout and does not present a 
basis for a higher rating.


ORDER

An initial rating for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


